ORDER
PER CURIAM:
Steven K. Hood pled guilty to robbery in the second degree and armed criminal action. The plea court sentenced him to fifteen years for the robbery and twenty years for the armed criminal action conviction, to run concurrently. Hood filed a motion for post-conviction relief under Supreme Court Rule 24.035, alleging that his plea was not knowing and voluntary. Hood alleged that there was an insufficient factual basis for his plea, because the plea colloquy did not indicate that he forcibly stole property. The motion court denied *665relief following an evidentiary hearing, and Hood appeals. We affirm. Because a published opinion would have ho prece-dential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).